Russell, Chief Justice.
A petition was filed in which the plaintiff alleged that on a named date he and his former wife had been divorced, and that there had been rendered in her favor a decree for permanent alimony of $50 per month for a period of two years, on which the plaintiff had paid $100; that “since the decree for permanent alimony the petitioner and defendant have cohabited for several times on several different occasions, the first time being on Friday night Feb. 11th, 1938, and the last time being on Thursday night Feb. 24th, 1938. . . That defendant is attempting to enforce the collection of said verdict and decree by causing a rule nisi to issue against petitioner to show causé why he should not be adjudged in contempt of court and committed to jail upon his failure to pay said decree.” He prayed for judgment and decree of the court setting aside the former verdict and decree of the court for permanent alimony. The court ordered as follows: “This petition is denied, because the alleged cohabitation, if true, happened after the final verdict and decree for a divorce and alimony, at a time when they were no longer husband and wife.” The plaintiff assigns error on this judgment as contrary to law. Held, that the court did not err in holding that inasmuch as the so-called cohabitation between two persons who were formerly husband and wife, but had been divorced, transpired subsequently to the rendition of the final verdict and decree of divorce and permanent alimony, the judgment for alimony was not affected thereby.

Judgment affirmed.


All the Justices concur.

Hamilton Burch, for plaintiff.
George JS. Simpson, for defendant.